                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JASON HALL                                                                         PLAINTIFF

v.                                  5:19CV00034-JM-JTK

PATRICA SNYDER                                                                   DEFENDANT

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice, for failure to prosecute. The relief

sought is denied.

       IT IS SO ADJUDGED this 5th day of March, 2019.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1
